UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)December 17, 2007 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of Registrant as specified in its Charter) Oklahoma (State or other Jurisdiction of Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma 74012 (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition On December 17, 2007, ADDvantage Technologies Group, Inc. ("the Company") announced financial results for its fiscal fourth quarter and full year ended September 30, 2007. A copy of the press release is attached to this Report as Exhibit 99.1 and is incorporated herein by reference. Item 7.01 Regulation FD Disclosure. The Company’s earnings conference call is scheduled for 12:00 pm EST, December 17, 2007.A live audio of the call will be accessible to the public. The dial-in number for the conference call is (877) 407-0782 or (201) 689-8567 for international participants (account number: 286) (passcode number: 264926). Please call at least five minutes before the scheduled start time. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibitisfurnished herewith: Exhibit 99.1 Press Release dated December 17, 2007, issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDVANTAGE TECHNOLOGIES GROUP, INC. Date:December 17, 2007 By: /s/ Kenneth A. Chymiak Kenneth A. Chymiak President & Chief Executive Officer Exhibit Index Exhibit Number Description Exhibit 99.1 Press Release dated December 17, 2007 issued by the Company.
